    Case 18-25913        Doc 15   Filed 10/03/18 Entered 10/03/18 23:35:58              Desc Imaged
                                  Certificate of Notice Page 1 of 3
Form ntchrgRq

                                UNITED STATES BANKRUPTCY COURT
                                      Northern District of Illinois
                                           Eastern Division
                                           219 S Dearborn
                                              7th Floor
                                          Chicago, IL 60604


                                      Bankruptcy Proceeding No.: 18−25913
                                                   Chapter: 7
                                          Judge: A. Benjamin Goldgar

In Re:
   Kristen Angelina Bonita Blackman
   6514 S Harvard Ave
   Chicago, IL 60621
Social Security No.:
   xxx−xx−2198
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                           219 South Dearborn, Courtroom 642, Chicago, IL 60604

                                        on October 24, 2018 at 09:30 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 1, 2018                                 Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-25913               Doc 15         Filed 10/03/18 Entered 10/03/18 23:35:58                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Kristen Angelina Bonita Blackman                                         Case No. : 18−25913
6514 S Harvard Ave                                                       Chapter : 7
Chicago, IL 60621                                                        Judge :    A. Benjamin Goldgar
SSN: xxx−xx−2198 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 1, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-25913            Doc 15       Filed 10/03/18 Entered 10/03/18 23:35:58                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-25913-ABG
Kristen Angelina Bonita Blackman                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: agalimba                     Page 1 of 1                          Date Rcvd: Oct 01, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 9


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 03, 2018.
db             +Kristen Angelina Bonita Blackman,   6514 S Harvard Ave,   Chicago, IL 60621-3124
27082134        Western Illinois Univer,   106 Sherman Hall,   Macomb IL 61455

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27082128       +E-mail/Text: bankruptcy@acacceptance.com Oct 02 2018 03:15:09      American Credit Acc,
                 961 E Main,   2nd Floor,     Spartanburg SC 29302-2185
27082133       +E-mail/Text: compliance@contractcallers.com Oct 02 2018 03:17:52      Contract Callers Inc,
                 501 Green St,    Fl3,   Augusta GA 30901-4415
27082130       +E-mail/Text: bknotice@ercbpo.com Oct 02 2018 03:15:36      Enhanced Recovery,    8014 Bayberry Rd,
                 Jacksonville FL 32256-7412
27082132        E-mail/Text: JCAP_BNC_Notices@jcap.com Oct 02 2018 03:15:55      Jefferson Capital,
                 16 McLeland Rd,    St Cloud MN 56303
27082129       +E-mail/Text: bankruptcydpt@mcmcg.com Oct 02 2018 03:15:09      Midland Funding,
                 8875 Aero Drive,    Ste 200,    San Diego CA 92123-2255
27082131        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Oct 02 2018 03:23:59       Portfolio RC,
                 120 Corporate Blvd,    Ste 1,    Norfolk VA 23502
27079703       +E-mail/PDF: gecsedi@recoverycorp.com Oct 02 2018 03:20:50      Synchrony Bank,
                 c/o PRA Receivables Management, LLC,     PO Box 41021,  Norfolk, VA 23541-1021
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 03, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 1, 2018 at the address(es) listed below:
              Barry A Chatz   barry.chatz@saul.com,
               bchatz@ecf.epiqsystems.com;jurate.medziak@saul.com;becky.sutton@saul.com;irsiabc@aol.com;IL98@ecf
               cbis.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
